Citation Nr: 0921961	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-18 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1970 to 
August 1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (the RO) in 
Portland, Oregon.

The Veteran testified at a Travel Board hearing held at the 
RO in September 2008 before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript has been associated 
with the Veteran's VA claims folder.

Issue not on appeal

By a January 2008 rating decision, the RO denied service 
connection for depression.  That decision has not been 
appealed, and it has become final.  
That issue is therefore not in appellate status.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with bilateral hearing 
loss and tinnitus.

2.  There is no competent medical evidence of acoustic 
trauma, hearing loss or tinnitus in service 

3.  A preponderance of the competent medical evidence of 
record indicates that the Veteran's currently diagnosed 
hearing loss and tinnitus are not related to his military 
service.



CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
military service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  
He essentially contends that he was exposed to acoustic 
trauma from exposure to noise from low flying aircraft when 
he served in the United States Air Force.

Because these issues involve the application of identical law 
to virtually identical facts, the Board will address them 
together.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54. 

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues of service connection 
currently being decided on appeal.  The Board observes that 
the Veteran was informed of the evidentiary requirements for 
service connection in a letter from the RO dated in December 
2005, including a request for evidence of "a relationship 
between your current disability and an injury, disease, or 
event in military service."  The July 2004 letter was sent to 
the Veteran prior to the RO's March 2006 decision.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letter, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal Agencies."  
With respect to private treatment records, the letter 
informed the Veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  The letter 
further emphasized: "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure that we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis supplied as in original] 

The December 2005 VCAA letter also instructed the Veteran to 
send any evidence pertinent to his claims that he had in his 
possession.  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that the RO informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the Veteran received notice as to elements (2) and (3) 
in the December 2005 VCAA letter.  The Veteran was also 
provided complete VCAA notice including specific notice of 
the Dingess decision in letters dated in March 2006 and 
August 2008, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  

The Veteran was also advised in the letters as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the March 2006 and September 
2008 letters instructed the Veteran that two factors were 
relevant in determining effective dates of increased rating 
claims: when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted and reports of treatment while 
attending training in the Guard or Reserve.

The Board further notes that the Veteran's representative has 
not alleged that the Veteran has received inadequate VCAA 
notice.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
Veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims as to the current issues being 
decided on appeal and that there is no reasonable possibility 
that further assistance would aid in substantiating it.  In 
particular, the VA has obtained the Veteran's service 
treatment records and his private treatment records to the 
extent that he has provided them [there has been no VA 
treatment].  In April 2008 he was provided a contract basis 
VA audiological examination relating to his claims of service 
connection for left ear hearing loss and for tinnitus.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007). He has appointed a representative, who 
has presented argument on his behalf.  He exercised the 
option of a personal hearing and was afforded one in 
September 2008 as detailed in the Introduction.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a Veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008).

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008).

Analysis

A private audiometric examination report dated in December 
2007 contains an uninterpreted pure tone audiometry graph 
which is not in a format that is compatible with VA 
guidelines and therefore cannot be considered.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  However, word 
recognition scores were provided as 92 percent in each ear. 

A VA contract audiological examination with a private 
examiner in April 2008 resulted in Maryland CNC speech 
recognition scores of 96 percent in the right ear and 92 
percent in the left ear.  Tinnitus was also diagnosed.

Based on the December 2007 private examiner's word 
recognition result of 92 percent for the right ear, there is 
evidence of hearing loss as defined in 38 C.F.R. § 3.385 in 
the right ear.  As for the left ear, both the December 2007 
examiner and the April 2008 examiner recorded 92 percent 
scores for word recognition.   The April 2008 examiner also 
diagnosed tinnitus.  Therefore, Hickson element (1) has been 
met for bilateral hearing loss as defined by VA regulations, 
and tinnitus.    

With respect to Hickson element (2), evidence of in-service 
incurrence or aggravation of a disease or injury, the Board 
will separately discuss disease and injury.  

With respect to disease, there is no indication of hearing 
loss or tinnitus in service.  In particular, audiology 
testing done in June 1971 was normal and the Veteran's ears 
and eardrums were described as normal by the examiner.  In an 
accompanying report of medical history, the Veteran denied 
ear trouble and hearing loss.  
The Board adds that hearing loss was initially identified 
several decades after service, well after the one year 
presumptive period found in 38 C.F.R. § 3.309(a).   

The Veteran's service treatment reports do not refer to any 
ear injury.
The Veteran has recently reported exposure to noise from 
small weapons and aircraft and jet engines, with no use of 
hearing protection.  He testified in September 2008 that he 
provided security on the perimeter of an Air Force base that 
was home to large C-5A aircraft.  He said the noise was 
tremendous

Although the Veteran, like many veterans, may have been 
exposed to high levels of noise, this does not automatically 
mean that there was injury (i.e., acoustic trauma) caused 
thereby. The Veteran and his representative have not pointed 
to any such statutory or regulatory presumption, and the 
Board is aware of none.  Thus, while not necessarily 
disagreeing that the Veteran was exposed to noise from small 
arms fire on the firing range as well as noise from jet 
engines, the Board rejects the notion that acoustic trauma 
and resulting ear damage must be conceded. There is no 
objective evidence that the Veteran sustained any ear damage 
or injury in the performance of his duties, and there is no 
evidence of ear or hearing complaints in service or for 
decades thereafter.  As has been described in the preceding 
paragraph, the Veteran's service medical records are devoid 
of any reference to ear problems, and the first complaints of 
such problems occurred over four decades after service.

In-service incurrence of injury is therefore not met as to 
hearing loss or tinnitus. Accordingly, Hickson element (2) is 
not satisfied as to either claim.

Hickson element (3) requires medical evidence of a nexus 
between the claimed in-service acoustic trauma and the 
current hearing loss and tinnitus.  There are conflicting 
opinions of record.  

A private audiometric examiner in December 2007 provided a 
note in which he stated that "patient has high end hearing 
loss likely due to noise exposure."  In his audiological 
report, he wrote "mild to moderate hearing loss, most likely 
due to noise exposure while in the military." 

The VA examiner in April 2008 opined that "based on service 
treatment reports that showed stable hearing sensitivity for 
the high frequency region between entry and separation, 
hearing loss and tinnitus are judged unrelated to military 
noise exposure. 
The VA examiner also noted that the Veteran had reported that 
he had worked as a trucker for 20 years after service, and he 
had engaged in recreational hunting for a few years after 
service without using hearing protection.  

The Board must weigh the probative value of medical opinions 
and in doing so, may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Weighing the 
two conflicting medical opinions, the Board finds the April 
2008 VA examiner's medical opinion to be more probative.  
Notably, this examination report provided a specific 
rationale based on review of the Veteran's service treatment 
records.  On the other hand, the opinion by the December 2007 
examiner was evidently given without review of the Veteran's 
service treatment records, and the opinion of the examiner is 
conclusory.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) [the failure of the health care provider to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence]; see also Bloom v. West, 
12 Vet. App. 185, 187 (1999) [the probative value of a 
medical statement is dependent, in part, upon the extent to 
which it reflects clinical data or other rationale to support 
the opinion].

Any medical nexus opinion which is premised on the Veteran's 
report of in-service injury, in this case exposure to 
acoustic trauma, is lacking in probative value.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [the Board 
is not required to accept doctors' opinions that are based 
upon the claimant's recitation of medical history]; and 
Elkins v. Brown, 5 Vet. App. 474, 478 [rejecting medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis].

The Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the Veteran.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  In this case, the Board's rejection of the 
medical statement linking the Veteran's current hearing loss 
to his military service is based on a review of the entire 
record.  In particular, there are the no service medical 
records corroborating his allegation of in-service hearing 
loss.  He was also exposed to significant noise after service 
as a truck driver and a recreational hunter.  

It appears that the Veteran is contending that he has 
continuous symptomatology, at least with respect to tinnitus, 
since service.  In particular, he testified that he 
experienced ringing in his ears soon after service. The Board 
is of course aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  However, as has been discussed above there 
is no evidence of hearing loss or tinnitus in service, and 
there is no indication of such for decades thereafter.  The 
Veteran did not seek evaluation for hearing loss or tinnitus 
until October 2007, some 36 years after his separation from 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised]. 

See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent]. Such 
evidence is lacking in this case.

Based on the foregoing analysis, Hickson element (3), medical 
nexus, has not been satisfied.  The claims are denied on that 
basis also.  

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claims of entitlement to service 
connection for hearing loss and tinnitus.  The benefits 
sought on appeal are accordingly denied. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


